Exhibit 10.1

 

NINTH AMENDMENT TO  CREDIT AGREEMENT

 

This Ninth Amendment to Credit Agreement (this “Ninth Amendment”) is made as of
July 18, 2008, by and among GLOBAL OPERATING LLC, a Delaware limited liability
company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware limited liability company
(“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware corporation (“Montello”),
GLEN HES CORP., a Delaware corporation (“Glen Hes”), CHELSEA SANDWICH LLC, a
Delaware limited liability company (“Sandwich” and, collectively with OLLC,
Global, Glen Hes and Montello, the “Borrowers” and each a “Borrower”), GLOBAL
PARTNERS LP, a Delaware limited partnership (the “MLP”), GLOBAL GP LLC, a
Delaware limited liability company (the “GP” and, collectively with the MLP, the
“Initial Guarantors and each individually, an “Initial Guarantor”), each
“Lender” (as such term is defined in the Credit Agreement referred to below)
(collectively, the “Lenders” and each individually, a “Lender”) party hereto 
and Bank of America, N.A. as Administrative Agent and L/C Issuer (as each such
term is defined in the Credit Agreement), amending certain provisions of that
certain Credit Agreement dated as of October 4, 2005 (as amended and in effect
from time to time, the “Credit Agreement”) by and among the Borrowers, the
Initial Guarantors, the Lenders, the Administrative Agent and the L/C Issuer. 
Terms not otherwise defined in the Credit Agreement shall have the same
respective meanings herein as therein.

 

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement as provided
more fully herein below;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Amendment to Section 1 of the Credit Agreement.  Section 1.1 of the Credit
Agreement is hereby amended as follow:

 

(a)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definitions of “Seasonal Overline Period” and “Initial WC Revolver Total
Commitment” in their entirety and restating each as follows:

 

“Seasonal Overline Period” means the ten month consecutive period of September 1
through June 30 of each calendar year.

 

“Total WC Revolver Total Commitment” means the Total WC Revolver Commitment as
in effect on July 18, 2008, as the same may be reduced in accordance with the
terms hereof.  On July 18, 2008, the Initial WC Revolver Total Commitment is
$550,000,000.

 

--------------------------------------------------------------------------------


 

(b)           Section 1.1 of the Credit Agreement is further amended by
inserting the following definitions in the appropriate alphabetical order:

 

“Applicable Fee Margin” means, at any time, in respect of the WC Revolver Loans,
the Acquisition Loans, and the Revolver Loans, (a) from July 18, 2008 to the
date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.2(b) for the fiscal quarter ending June 30, 2008, the
applicable fee per annum set forth below under Pricing Level 2; and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Combined Interest Coverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.2(b):

 

 

 

Applicable Fee Margin

 

Pricing Level

 

Combined Interest
Coverage Ratio

 

Commitment Fee (in basis
points)

 

1

 

Greater than or equal to 2.50:1.00

 

30.00

 

2

 

Less than 2.50:1.00 but greater than or equal to 2.00:1.00

 

37.50

 

3

 

Less than 2.00:1.00

 

37.50

 

 

Any increase or decrease in the Applicable Fee Margin resulting from a change in
the Combined Interest Coverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.2(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Margin for any period shall be subject to
the provisions of Section 2.9 (b).

 

“Applicable Margin” means in respect of the WC Revolver Loans, the Acquisition
Loans and the Revolver Loans, (a) from July 18, 2008 to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.2(b) for the fiscal quarter ending June 30, 2008, the applicable
percentage per annum set forth below under Pricing Level 2, and (b) thereafter,
the applicable percentage per annum set forth below determined by reference to
the Combined Interest Coverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.2(b):

 

2

--------------------------------------------------------------------------------


 

 

 

Applicable Margin (in basis points)

 

 

 

Pricing
Level

 

Combined 
Interest 
Coverage Ratio

 

Base Rate 
Loans (for all 
Loans)

 

WC 
Revolver 
Loans 
which are 
Eurodollar 
Rate Loans 
and Letters 
of Credit

 

Cost of Funds 
Rate Loans 
(for all 
Loans)

 

Acquisition 
Loans and 
Revolver 
Loans 
which are 
Eurodollar 
Rate Loans

 

1

 

Greater than or equal to 2.50:1.00

 

75

 

175

 

175

 

225

 

2

 

Less than 2.50:1.00 but greater than or equal to 2.00:1.00

 

100

 

200

 

200

 

250

 

3

 

Less than 2:00:1.00

 

125

 

225

 

225

 

275

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Combined Interest Coverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.2(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 3 shall apply in respect of all
the Loans as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.9(b).

 

“Seasonal Overline Extension Period” has the meaning set forth in
Section 2.1(a)(v) hereof.

 

§2.  Amendment to Section 2 of the Credit Agreement.  Section 2 of the Credit
Agreement is hereby amended as follows:

 

(a)           Section 2.1(a) of the Credit Agreement is hereby amended by
inserting at the end of the text of Section 2.1(a)(iv) the following new
subparagraph (v):

 

(v)           Notwithstanding anything to the contrary contained in Sections
2.1(a)(ii) and (iii) hereof, on or prior to 10:00 a.m. on July 18, 2008 the
Borrowers may make a written request to the Administrative Agent and the Lenders
requesting that the Seasonal Overline Period which ended on June 30, 2008 be
reinstated for the period of July 21, 2008 through August 31, 2008 (the
“Seasonal Overline Extension Period”), provided, to the extent such request is
approved in accordance with the terms hereof and the Borrowers desire to

 

3

--------------------------------------------------------------------------------


 

increase the Total WC Revolver Commitment during this Seasonal Overline
Extension Period as contemplated by Sections 2.1(a)(ii) and (iii), the Borrowers
shall provide to the Administrative Agent a subsequent written notice stating
the amount of the increase in the Total WC Revolver Commitment being requested
at such time and the provisions of Sections 2.1(a)(ii) and (iii) shall apply in
all respects (including, without limitation, the need to provide such notice one
(1) Business Day prior to such increase being effective).  Each Lender with a WC
Revolver Commitment and which has a commitment to lend its Applicable Percentage
of the Facility Increase Amount and Incremental Facility Increase Amount during
the Seasonal Overline Period shall provide the Administrative Agent with written
notice by not later than noon (Boston time) on July 21, 2008 as to whether such
Lender consents to lending its Applicable Percentage of the Facility Increase
Amount and Incremental Facility Increase Amount that may be requested during the
Seasonal Overline Extension Period.  Any Lender which does not consent to fund
its Applicable Percentage of the Facility Increase Amount and Incremental
Facility Increase Amount during the Seasonal Overline Extension Period shall
have no obligation to fund any portion of the Facility Increase Amount and
Incremental Facility Increase Amount which may be requested during the Seasonal
Overline Extension Period, and any Lender which consents to lending its
Applicable Percentage of the Facility Increase Amount and Incremental Facility
Increase Amount which may be requested during the Seasonal Overline Extension
Period shall be obligated, subject to the terms and conditions of this Credit
Agreement, to fund its Applicable Percentage thereof in accordance with the
terms of this Credit Agreement.  Schedule 2.1 to the Credit Agreement shall be
modified on July 21, 2008 to give effect to any changes thereto as a result of
any Lender agreeing to reinstate its Applicable Percentage of the Facility
Increase Amount and Incremental Facility Increase Amount being requested during
the Seasonal Overline Extension Period as a result of this Section 2.1(a)(v) and
the Administrative Agent shall provide to the Borrowers and each Lender a copy
of such updated Schedule 2.1.  In addition, to the extent the Borrowers
subsequently request an increase in the Total WC Revolver Commitment during the
Seasonal Overline Extension Period, at the time of the effectivness thereof the
Lenders shall make reallocations of the outstanding WC Revolver Loans among
themselves to give effect to the new Total WC Revolver Commitment and the
Applicable Percentages thereof.  On September 1, 2008, Schedule 2.1 to the
Credit Agreement shall be further modified, if applicable, to give effect to any
changes thereto as a result of the Seasonal Overline Extension Period having
terminated, the Lenders shall make reallocations of the outstanding WC Revolver
Loans among themselves to give effect to any reallocations and the
Administrative Agent shall provide to the Borrowers and each Lender a copy of
such updated Schedule 2.1.

 

4

--------------------------------------------------------------------------------


 

(b)           Section 2.7 of the Credit Agreement is hereby amended by deleting
Sections 2.7(a), 2.7(b) and 2.7(c) in their entirety and restating them as
follows:

 

(a)           WC Revolver Loans.  Subject to the provisions of subsection
(d) below, (i) each WC Revolver Loan which is a Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Margin for WC Revolver Loans; (ii) each WC Revolver Loan which is a
Cost of Funds Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Cost of Funds
Rate for such Interest Period plus the Applicable Margin for WC Revolver Loans;
and (iii) each WC Revolver Loan which is a Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for WC Revolver
Loans.

 

(b)           Acquisition Loans.  Subject to the provisions of subsection
(d) below, (i) each Acquisition Loan which is a Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Margin for Acquisition Loans; (ii) each Acquisition Loan which is a
Cost of Funds Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Cost of Funds
Rate for such Interest Period plus the Applicable Margin for Acquisition Loans;
and (iii) each Acquisition Loan which is a Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus  the Applicable Margin for
Acquisition Loans.

 

(c)           Revolver Loans.  Subject to the provisions of subsection
(d) below, (i) each Revolver Loan which is a Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Margin for Revolver Loans; (ii) each Revolver Loan which is a Cost of
Funds Rate Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Cost of Funds Rate for
such Interest Period plus the Applicable Margin for Revolver Loans; and
(iii) each Revolver Loan which is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for Revolver
Loans.

 

(c)           Section 2.8(a) of the Credit Agreement is hereby amended by
deleting Section 2.8(a) in its entirety and restating it as follows:

 

5

--------------------------------------------------------------------------------


 

(a)           Commitment Fee.  The Borrowers jointly and severally shall pay to
the Administrative Agent (i) in connection with the WC Revolver Loans, for the
account of each Lender in accordance with its Applicable Percentage of the Total
WC Revolver Commitment, a commitment fee equal to Applicable Fee Margin for WC
Revolver Loans on the average amount during each calendar month or portion
thereof from the Closing Date to the Maturity Date by which the Total WC
Revolver Commitment as in effect on such date minus the Outstanding Amount of
L/C Obligations exceeds the Total WC Revolver Outstandings during such calendar
month; (ii) in connection with the Acquisition Loans, for the account of each
Lender in accordance with its Applicable Percentage of the Total Acquisition
Commitment, a commitment fee equal to the Applicable Fee Margin for Acquisition
Loans per annum on the average amount during each calendar month or portion
thereof from the Closing Date to the Maturity Date by which the Total
Acquisition Commitment as in effect on such date exceeds the Total Acquisition
Outstandings during such calendar month; and (iii) in connection with the
Revolver Loans, for the account of each Lender in accordance with its
Application Percentage of the Total Revolver Commitment, a commitment fee equal
to the Applicable Fee Margin for Revolver Loans per annum on the average amount
during each calendar month or portion thereof from the Closing Date to the
Maturity Date by which the Total Revolver commitment as in effect on such date
exceeds the Total Revolver Outstandings during such calendar month.  The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable monthly in arrears on the last Business
Day of each calendar month, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date.

 

(d)           Section 2.8(c) of the Credit Agreement is hereby amended by
deleting Section 2.8(c) in its entirety and restating it as follows:

 

(c)           Seasonal Overline Fee.  Except for any increases during the
Seasonal Overline Extension Period, to the extent the Borrowers elect to
increase the Total WC Revolver Commitment pursuant to Section 2.1(a)(ii) hereof
during any Seasonal Overline Period, on each Facility Increase Date, the
Borrowers shall pay to the Administrative Agent for the account of each Lender
in accordance with its Applicable Percentage of the Total WC Revolver
Commitment, an increase fee in the amount of $30,000.  In addition, except for
any increases during the Seasonal Overline Extension Period, to the extent the
Borrowers elect to increase the Total WC Revolver Commitment pursuant to
Section 2.1(a)(iii) hereof during any Seasonal Overline Period, on each
Incremental Facility Increase Date, the Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage of the Total WC Revolver Commitment, an increase fee in
the amount of $30,000.  Notwithstanding anything to the contrary contained in
this Section 2.8(c), if the Borrowers elect to increase the Total WC Revolver
commitment pursuant to Sections 2.1(a)(ii) and 2.1(a)(iii) on the

 

6

--------------------------------------------------------------------------------


 

same day, on the applicable increase date, the Borrowers shall only be obligated
to pay one increase fee of $30,000.

 

(e)           Section 2.9 of the Credit Agreement is hereby amended by deleting
Section 2.9 in its entirety and restating it as follows:

 

2.9          Computation of Interest and Fees; Retroactive Adjustment of
Applicable Margin.  (a)  All computations of interest for Base Rate Loans when
the Base Rate is determined by Bank of America’s “prime rate” shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11, bear interest
for one day.  Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of any Loan Party or for any other reason, a Loan Party
determines that (i) the Combined Interest Coverage Ratio as calculated by a Loan
Party as of any applicable date was inaccurate and (ii) a proper calculation of
the Combined Interest Coverage Ratio would have resulted in higher pricing for
such period, the Borrowers shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.3(c)(iii), 2.3(i) or 2.8(d) or under Article VIII.  The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

(e)           Section 2.13(a) of the Credit Agreement is hereby amended by
deleting the first sentence of Section 2.13(a) in its entirety and restating it
as follows:  “Provided there exists no Default or Event of Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrowers may from time to time on or after July 18, 2008 request an increase in
the Total Acquisition Commitment and/or the Total WC Revolver Commitment by an
amount (for all such requests) not to exceed $50,000,000 in the case of the

 

7

--------------------------------------------------------------------------------


 

Total Acquisition Commitment and $200,000,000 in the case of the Total WC
Revolver Commitment; provided that any such request for an increase shall be in
a minimum amount of $5,000,000.”

 

§3.  Amendment to Section 7 of the Credit Agreement.  Section 7 of the Credit
Agreement is hereby amended as follows:

 

(a)           Section 7.13 of the Credit Agreement is hereby amended by deleting
the words “not more than 1,000,000 barrels of petroleum product” which appear in
Section 7.13 and substituting in place thereof the words “not more than 500,000
barrels of petroleum product”.

 

(b)           Section 7.18(b) of the Credit Agreement is hereby amended by
deleting Section 7.18(b) in its entirety and restating it as follows:

 

(b)           Minimum EBITDA.  Permit Combined EBITDA as at the end of the
June 30, 2008 fiscal quarter and each fiscal quarter ending thereafter to be
less than $30,000,000 for the Reference Period ended on such fiscal quarter end
date.

 

(c)           Section 7.18(c) of the Credit Agreement is hereby amended by
deleting Section 7.18(c) in its entirety and restating it as follows:

 

(c)           Combined Interest Coverage Ratio.  Permit the Combined Interest
Coverage Ratio as of the end of any fiscal quarter to be less than (i) 1.75:1.00
for the fiscal quarters ending June 30, 2008, September 30, 2008 and
December 31, 2008 and (ii) 2.00:1.00 for the fiscal quarter ending March 31,
2009 and each fiscal quarter thereafter.

 

§4.   Conditions to Effectiveness.This Ninth Amendment will become effective as
of the date hereof upon receipt by the Administrative Agent of the following:

 

(a)           a fully-executed original counterparts of this Ninth Amendment
executed by the Loan Parties, the Administrative Agent and the required Lenders;
and

 

(b)           payment to the Administrative Agent for the respective accounts of
the Lenders which consent to this Ninth Amendment by not later than July 18,
2008 of an amendment fee equal to 15 basis points on the amount of each such
consenting Lender’s WC Revolver Commitment, Acquisition Commitment and Revolver
Commitment.

 

§5.          Representations and Warranties.  Each of the Loan Parties hereby
repeats, on and as of the date hereof, each of the representations and
warranties made by it in Article V of the Credit Agreement except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this §5, the representations and warranties contained in
subsections (a) and (b) of Section 5.5 of the Credit Agreement shall be deemed

 

8

--------------------------------------------------------------------------------


 

to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.1 of the Credit Agreement, provided, that all
references therein to the Credit Agreement shall refer to such Credit Agreement
as amended hereby.  In addition, each of the Loan Parties hereby represents and
warrants that the execution and delivery by such Loan Party of this Ninth
Amendment and the performance by each such Loan Party of all of its agreements
and obligations under the Credit Agreement as amended hereby and the other Loan
Documents to which it is a party are within the corporate, partnership and/or
limited liability company authority of each of the Loan Parties and have been
duly authorized by all necessary corporate, partnership and/or membership action
on the part of each of the Loan Parties.

 

§6.          Ratification, Etc.  Except as expressly amended hereby, the Credit
Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  The
Credit Agreement and this Ninth Amendment shall be read and construed as a
single agreement.  All references in the Credit Agreement or any related
agreement or instrument to the Credit Agreement shall hereafter refer to the
Credit Agreement as amended hereby.

 

§7.          No Waiver.  Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any Obligations, any other obligation of the Loan
Parties or any rights of the Administrative Agent, the L/C Issuer or the Lenders
consequent thereon.

 

§8.          Counterparts.  This Ninth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

§9.          Severability.  If any provision of this Ninth Amendment is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Ninth Amendment shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

§10.        Governing Law.  THIS NINTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Ninth Amendment as a
document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

By:

 

/s/ Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

 

 

 

 

 

 

GLOBAL COMPANIES LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

By:

 

/s/ Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

 

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

By:

 

/s/ Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

 

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

By:

 

/s/ Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

 

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

By:

 

/s/ Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

10

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

        /s/ Henry Pennell

 

 

Title:  Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

        /s/ Christen A. Lacey

 

 

Christen A. Lacey, Principal

 

 

 

 

STANDARD CHARTERED BANK, as

 

a Lender

 

 

 

 

 

 

 

By:

        /s/ Patricia Doyle

 

Title:

Director

 

 

Commodity Corporate - Traders

 

 

 

 

By:

        /s/ Andrew Y. Ng

 

Title:  Director

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

a Lender

 

 

 

 

 

 

 

By:

        /s/ John M. Hariaczyi

 

Title:  Vice President

 

 

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

 

 

By:

        /s/ Chung-Taek Oh

 

Title:  Vice President

 

 

By:

        /s/ Barbara Paulsen

 

Title:  Managing Director

 

11

--------------------------------------------------------------------------------


 

 

RBS CITIZENS,

 

 NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

        /s/ Marina Grassi

 

Title:  Senior Vice President

 

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

 

 

By:

        /s/ Robert Lanigan

 

Title:  Senior Vice President

 

 

 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

 

 

By:

        /s/ Kimberly Oates

 

Title:  Director

 

 

 

By:

        /s/ Matthew L Rosetti

 

Title:  Vice President

 

 

 

 

 

 

 

WEBSTER BANK NATIONAL

 

 ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

        /s/ Carol Carver

 

Title:  Vice President

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

        /s/ Keven D. Smith

 

Title:  Senior Vice President

 

12

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

 (f/k/a TD BankNorth, N.A.)

 

as a Lender

 

 

 

 

 

 

 

By:

        /s/ Charles Walker

 

Name: Charles A. Walker

 

Title:  Senior Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

        /s/ M.W. Sweeney

 

Title:  Vice President

 

 

 

 

 

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

        /s/ D.M. Grondin

 

Title:  Senior Vice President

 

 

 

 

 

 

 

CALYON NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

 

 

By:

        /s/ Zali Win

 

Title:  Managing Director

 

 

 

 

 

 

 

By:

        /s/ Olivier Audemard

 

Title:  Managing Director

 

13

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Ninth Amendment as of July 18, 2008, and agrees that
the Guaranty dated as of October 4, 2005 (as amended and in effect from time to
time, the “Guaranty”) from each of the undersigned Guarantors remains in full
force and effect, and each of the Guarantors confirms and ratifies all of its
obligations thereunder. Notwithstanding anything to the contrary contained
herein, the parties thereto hereby acknowledge, agree and confirm that as of the
date hereof, the Guaranty remains in full force and effect.

 

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

14

--------------------------------------------------------------------------------